Citation Nr: 1017309	
Decision Date: 05/11/10    Archive Date: 05/26/10	

DOCKET NO.  07-06 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for service-connected post-traumatic stress 
disorder (PTSD), prior to February 19, 2007, and to a 
disability evaluation in excess of 70 percent for PTSD from 
February 19, 2007, to include the assignment of a total 
rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from August 1967 to July 1969.  
His awards and medals include the Combat Infantryman Badge 
and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in San 
Diego, California.  By rating decision dated in November 
2004, service connection for PTSD was granted.  A disability 
rating of 50 percent was assigned, effective October 22, 
2004, the date of receipt of the Veteran's claim for 
disability benefits.  By rating decision dated in April 2008, 
the disability rating for the PTSD was increased to 70 
percent disabling, effective February 19, 2007, the date of 
an evaluation by a licensed clinical psychologist.  The Board 
notes that the April 2008 rating decision also resulted in a 
grant of a total rating based on unemployability due to the 
severity of the Veteran's service-connected disabilities.  
The Veteran had a combined disability rating of 60 percent 
from October 22, 2004, for disabilities including neuropathy 
of the left dorsal antibrachial cutaneous nerve, residuals of 
a shell fragment wound involving the left posterior arm 
(Muscle Group VI), scarring from shell fragment wounds, and 
sebaceous cysts involving the back and scrotum.  The 60 
percent rating was increased to 80 percent, effective 
February 19, 2007.


FINDINGS OF FACT

1.  Prior to February 19, 2007, manifestations of the PTSD 
include frequent nightmares, feelings of detachment and 
estrangement from others, restricted range of affect, sleep 
difficulty, and occasional flashbacks.

2.  Prior to February 19, 2007, the Veteran's insight and 
judgment were described as reasonable, he was oriented, 
concentration was good, and only occasional interference in 
performing activities of daily living was reported.

3.  Beginning February 19, 2007, the Veteran's PTSD symptoms 
were described as severe in degree.  More significant social 
impairment was noted, to include avoidance of interaction 
with others, including friends and his wife from whom he was 
separated; it was noted that he had severe inability to 
respond appropriately to changes in the work conditions.  

4.  There is no indication in the record that during the 
appeal period the Veteran's psychiatric symptomatology has 
been so incapacitating as to result in total occupational and 
social impairment.  While he was described as essentially 
socially isolated, thought processes were appropriate, 
judgment was not impaired, memory was normal, suicidal 
ideation was described as absent, he was properly oriented, 
and affect and mood were normal.


CONCLUSIONS OF LAW

1.  Prior to February 19, 2007, the criteria for an initial 
disability rating in excess of 50 percent for the service-
connected PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 3.159, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2009).

2.  Since February 19, 2007, the criteria for a schedular 
disability rating in excess of 70 percent for the service-
connected have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 3.159, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2009).

3.  Since February 19, 2007, the criteria for a total 
disability rating based on individual unemployability have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act of 2000 (VCAA)

The VCAA and its implementing regulations set forth certain 
notice and assistance provisions to help Veterans in the 
claims process.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
Veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  The Veteran has been informed in various 
letters during the course of the appeal period of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Indeed, by letter dated in July 2008, the 
Veteran was informed of the pertinent provisions of 
Diagnostic Code 9411 with regard to rating psychiatric 
disorders.  In Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009), it was held that notice specific to 
Veterans was no longer required in increased compensation 
claims.  Thus the RO provided even more notice than required.

VA has also satisfied its duty to assist the Veteran under 
the provisions of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  
The Board finds that the VA examinations are adequate and 
that they reflect the pertinent medical history, review of 
the documented medical history, clinical findings, diagnoses, 
and the like.  The adequacy of the examinations has not been 
challenged by the Veteran.  Also, the Veteran was scheduled 
for a video hearing at the San Diego RO in November 2009.  
However, at his own request, he cancelled the hearing.  In 
view of the foregoing, the Board finds that there is no 
indication that there is any additional relevant evidence to 
be obtained either by VA or by the Veteran, and there is no 
other specific evidence to advise him to obtain.  
Accordingly, appellate review may proceed without prejudice 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).



Pertinent Law and Regulations in Regard to an Increased 
Rating for PTSD.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Disabilities are reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are:  Interpreting 
reports of examinations in light of the whole recorded 
history, and reconciling the various reports into a more 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; when 
there is a question as to which of two evaluations should 
apply, assign the higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged ratings" 
(that is, assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

A review of the record reveals that the RO assigned an 
initial 50 percent rating for the Veteran's PTSD pursuant to 
Diagnostic Code 9411, effective October 22, 2004.  The 
criteria for evaluating psychiatric impairment is set forth 
in a general rating formula.  See 38 C.F.R. § 4.130.

Pursuant to the general formula, a rating of 50 percent 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The next higher rating of 70 percent requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as:  Suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); inability to establish or maintain effective 
relationships.

The maximum schedular rating of 100 percent rating requires 
total occupational and social impairment, due to such 
symptoms as:  Gross impairment of thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.

Psychiatric examinations frequently include the assignment of 
a global assessment of functioning (GAF) score.  According to 
the 4th Edition of The American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) the GAF is a scale reflecting "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health status."  There is no question that a GAF score 
and interpretation of the score are important considerations 
in rating a psychiatric disability.  See, for example, 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240 (1995).  However, the GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation in issue; 
rather, the GAF score must be considered in light of the 
actual symptoms of the Veteran's disorder, which provide the 
basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF score of 51 to 60 is defined as moderate symptoms 
(e.g., flattened affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).

It should also be noted the use of terminology such as 
"moderate" by VA examiners or the physicians, along with 
other evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6.

Factual Background and Analysis.

Of record are reports of VA outpatient visits on periodic 
occasions between May and October 2004.  

At the time of one visit in June 2004, the Veteran was 
described as casually dressed.  He was pleasant and 
cooperative and speech was coherent and goal directed.  
Affect was congruent.  Thought content and process were 
linear and mood was euthymic.  Other than occasional suicidal 
ideation, other findings were unremarkable.  He was given 
Axis I diagnoses of depression and PTSD.  He was given a GAF 
score of 50.

At the time of a visit in July 2004, mood was depressed and 
affected was warranted.  However, speech remained relevant 
and coherent and he was properly oriented.  Insight and 
judgment were described as fair.  He was given Axis I 
diagnosed of PTSD and a major depressive disorder.  He was 
given a GAF score of 51.  He was to continue taking 
Citalopram and to start taking 25 milligrams of Seroquel 
every night.

Also of record are reports of posttraumatic stress group 
outpatient visits on periodic occasions between 2004 and 2006 
at the Long Beach VA Medical Center.  At the time of a May 
2006 visit, the Veteran's complaints included isolation, 
anxiety, trust issues, and marital problems.  He stated that 
he had not been sleeping well and was always nervous.  He 
indicated that he rarely left his home.  He claimed his wife 
was not very supportive and they did not often communicate.  
He also reported bad dreams.  He referred to suicidal 
ideation at times, but there was no plan to hurt himself at 
the present.  He also referred to guilt and blaming himself 
for everything that went wrong in his life.  He had never 
been hospitalized for psychiatric purposes.  He had not seen 
a psychiatrist in a long time, but recently was begun on some 
medication to help with dreams and he claimed this was 
helping.  He also referred to panic attacks and stated he 
rarely left his home because he was uncomfortable in the 
community.  He seemed anxious and somewhat paranoid during 
the interview, and he kept asking if things were off the 
record.  He was currently not working, but felt he had the 
energy to work.  He read historical novels for a hobby, but 
did not do much else.  He avoided television and news.  It 
was indicated he attended combat stress group therapy from 
July 2004 to January 2006, but stated he could not relate to 
the others and the group sessions made him feel worse.  He 
was encouraged to attend a new combat stress group with fewer 
people and he said he would think about this.

On examination he was described as properly oriented and 
cooperative.  Speech was pressured and there was poor eye 
contact.  He was guarded, but was able to expand on ideas and 
question.  Thoughts and cognition were within normal limits.  
He denied current suicidal ideation, homicidal ideation, or 
audiovisual hallucinations.  Insight and judgment were fair.  
He was given Axis I diagnoses of PTSD 	and a major 
depressive disorder.  He was given a GAF score of 70.

Following a visit in June 2006, the GAF score remained 70.

The Veteran was accorded an authorized examination for 
psychiatric purposes in December 2006.  The claims file was 
reviewed in its entirety by the examiner.  The Veteran's 
symptoms included recurrent recollections of combat action, 
occasional nightmares, occasional flashbacks, difficulty 
sleeping, and social isolation.  The veteran indicated that 
while he had problems in his social life, he was happy "in 
most other aspects of his life."  He was currently not 
working and last worked as a factory manager in 2003.  He had 
done this for 10 years until the company closed down.  He was 
not currently receiving treatment, but was continuing to take 
medications.  It was noted that he had been involved in 
therapy in 2004, but no longer attended group therapy 
sessions.  He had never been hospitalized for psychiatric 
purposes.  He was currently taking Seroquel for help with his 
sleep problems.

It was stated that he was fairly groomed, but his hair was 
not brushed.  He was described as well dressed and pleasant 
and employed.  Speech was regular in rate and rhythm.  Mood 
was described as "better."  Affect was full and reactive.  He 
was linear, logical, and goal directed in thought processes.  
Though content was unremarkable.  Insight and judgment were 
described as reasonable.  The Veteran recognized the need for 
treatment.  He was properly oriented.  Memory was 
unremarkable.  

The Veteran was given an Axis I diagnosis of PTSD.  There was 
no Axis II diagnosis.  He was given a GAF score of 65.

In regard to functional assessment, the examiner opined the 
Veteran had occasional interference in performing activities 
of daily living.  He was able to establish and maintain 
effective work/school and social relationships and was 
described as able to maintain family role functioning.  He 
also reported occasional interference with recreational 
leisure pursuits.  There was no difficulty with his physical 
health.  The examiner stated that from a psychiatric 
perspective, "the Veteran's prognosis is good."

Also of record is a report of a February 2007 evaluation by a 
private psychologist.  The Veteran stated that he was having 
a difficult time with symptoms of his PTSD and this was 
interfering with his ability to sleep, maintain 
relationships, and be employable.  The Veteran's functioning 
appeared to be worsening to such an extent that it was 
negatively impacting his marriage and his employability.  VA 
medical records were reviewed by the psychologist.  She 
described the Veteran as adequately groomed and casually, but 
neatly, dressed.  The Veteran was cooperative and consistent 
during the interview.  He was not evasive, but was somewhat 
guarded.  He had difficulty maintaining eye contact, 
especially when talking about issues that made him 
uncomfortable.  The psychologist found the Veteran to be a 
reliable historian.  The Veteran's language production was 
normal, as was speech pattern, cadence, and tone.  The 
Veteran showed no evidence of distorted thinking, or 
looseness of associations, hallucinations, or delusions.  
There was no blocking, incoherence, bizarreness, or other 
evidence of psychotic thinking.  Mention was made of 
flashback-related incidents that occurred regularly and might 
resemble hallucinations, but the examiner described these as 
visual events and noted the Veteran realized they were not 
real.

The Veteran's affect was considered to fall into a limited 
range of emotion.  There was evidence of depressed affect, 
flatness, and shallowness, and the Veteran became teary eyed 
when discussing certain issues.  He was properly oriented.  
He gave no evidence of homicidal ideation, but notation was 
made that he regularly contemplated suicide and was in 
persistent danger of hurting himself.  He did not believe he 
would take his life at the present time, but the examiner 
noted he was certainly someone who was at considerable risk 
for a suicide attempt.  He indicated it would bother him to 
hurt his step children and this dissuaded him from attempting 
to kill himself.  Impulse control problems were reported.  
Ability for abstract thinking and insight were relatively 
intact, but judgment appeared to be compromised.  Recent and 
remote memory recall functions showed some impairment.

The Veteran reportedly married a childhood friend in 1973.  
They eventually grew apart, but stayed friends.  He remarried 
in 2000 to his current wife and there two step children, ages 
11 and 13.  They moved out with his wife in December 2006 for 
a trial separation.

Reference was made to the Veteran's attending a PTSD group 
for about one year from 2004 to 2005.  The Veteran did not 
feel comfortable talking in a group.  In 2006 he went back to 
VA and saw a social worker on a one-to-one basis.  He 
believed this was more helpful to him because he felt he did 
better communicating with one person at a time.  The Veteran 
indicated that he spent about 95 percent of his time at home.  
His primary activity was reading.  

He was currently taking 100 milligrams of Seroquel each night 
for insomnia and nightmares, as well as a medication for his 
stomach.

The Veteran had not worked since about 2003.  He had been 
working as a manager in a furniture manufacturing company for 
about 10 years, but he parted on mutual terms.  He referred 
to anger and attendance issues at the job and indicated that 
after he left he found it very difficult to find other 
employment.  He stated that he interviewed at about 10 job 
sites, but he did not believe he did very well on the 
interviews.  He was never offered another job, except for a 
sales position at a window manufacturing business.  He left 
after two weeks from this job after an argument with the 
manager.

With regard to work functioning impairment, the examiner 
noted moderate difficulty maintaining attention and 
concentration of the necessary periods, slight impairment in 
the ability to understand written or oral instructions, and 
severe inability to do work requiring set limits, tolerances 
or standards.

With regard to ability to perform simple and repetitive 
tests, the examiner reported slight impairment in ability to 
ask simple questions or request assistance, severe inability 
to perform activities of a routine nature, and moderate 
inability to remember locations and work procedures.

With regard to ability to maintain a work pace appropriate to 
a given work load, the ability to perform activities within a 
schedule, to maintain regular attendance, and to be punctual, 
the degree of inability was described as severe.  Also, 
severe limitations in the ability to complete a normal work 
day and/or work week and perform at a consistent pace were 
noted.  

Ability to influence people was described as severely 
impaired, except for minimal inability to understand the 
meaning of words and to use them appropriately and 
effectively.

The examiner also reported moderate to severe impairment in 
the inability to make generalizations, evaluations or 
decisions without immediate supervision.

The examiner recommended the Veteran participate in at least 
once weekly PTSD treatment.  She indicated that when he was 
feeling particularly depressed, he should be seen at a 
minimum of twice weekly.  She stated that since he did not do 
as well in groups as he did on a one-on-one basis, he should 
be referred to individual psychotherapy with a professional 
trained in the treatment of PTSD.  She also believed he 
should be regularly assessed for suicidal ideation and she 
described him as at significant risk for suicide.  She also 
recommended the Veteran attend Alcoholics Anonymous meetings 
on a regular basis.

The Veteran was accorded an authorized evaluation for rating 
purposes in February 2008.  Current symptoms were reported as 
nightmares and flashbacks of combat that occurred on a 
regular basis.  It was stated the impact the symptoms had 
upon the Veteran's total daily functioning was "social 
isolation."  The Veteran described difficulty sleeping for 
many years.  The Veteran was currently divorced and did not 
have a significant other.  He was not receiving any treatment 
for his psychiatric disorder and did not receive any 
psychotherapy for the mental disorder within the past year.  
He had not been hospitalized for psychiatric purposes.

On mental status examination, orientation was within normal 
limits.  Appearance and hygiene were not appropriate and 
showed signs of neglect.  He was described as unkempt and 
disheveled.  Behavior was appropriate.  Affect and mood were 
normal.  Communication and speech were normal, as was 
concentration.  Panic attacks were present, and occurred less 
than once a week.  Attacks were shortness of breath and 
severe anxiety.  There was no suspiciousness or delusional 
history present.  No delusions were observed and there was no 
history of hallucinations.  Thought processes were 
appropriate.  Judgment was not impaired.  Abstract thinking 
was normal.  Memory was normal.  Suicidal ideation was 
absent, as was homicidal ideation.  There were behavioral, 
cognitive, social, affective and somatic symptoms attributed 
to PTSD and the Veteran was described as socially isolated 
and guarded.  The examiner stated that he had reviewed 
psychiatric reports and he gave an Axis I diagnosis of PTSD.  
Also diagnosed was alcohol dependence.  It was indicated the 
Veteran's substance abuse problem was due to his service-
connected PTSD.  There was no Axis II diagnosis.  The impact 
of the symptoms on the Veteran's ability to function was 
described as severe.  The examiner indicated that the Veteran 
met the various criteria for a diagnosis of PTSD.  He 
remarked that "mentally, he [the Veteran] does not have 
difficulty performing activities of daily living.  He is 
unable to establish and maintain effective work/school and 
social relationships because he is socially isolated and 
guarded.  He is unable to maintain effective family role 
functioning because he is socially isolated.  He is unable to 
perform recreation or leisurely pursuits because he has no 
leisurely pursuits."  The Veteran was described as appearing 
to pose no threat of persistent danger or injury to himself 
or to others.  The physician described the prognosis for the 
Veteran's psychiatric disorder as "poor."

Based on a longitudinal review of the evidence of record, the 
Board finds that the overall symptom picture most closely 
approximates impairment associated with a 50 percent 
disability rating from the effective date of the initial 
grant of service connection in October 2004.  Also, the Board 
finds that the Veteran has been most accurately assessed as 
severely incapacitated, thereby warranting a 70 percent 
rating, but not more, from February 19, 2007, the date of the 
aforementioned examination report by the private 
psychologist.

The Board finds that the criteria for a 100 percent rating 
for the Veteran's PTSD at any time during the appeal period 
are not met.  There is no showing that at any time during the 
appeal period the Veteran was totally impaired by reason of 
his service-connected psychiatric impairment.  Despite 
ongoing problems with symptoms including nightmares, 
difficulty sleeping, avoidance, and social isolation, the 
Veteran has been able to function.  For example, at the time 
of individual examination accorded him in December 2006, only 
occasional interference in performing activities of daily 
living was indicated.  It was further stated the Veteran was 
able to establish or maintain effective work/school and 
social relationships.  He was also described as able to 
maintain family role functioning.  At that time, his 
prognosis was described as "good."  The medical evidence of 
record through 2006 reveals a range of GAF scores between 50 
and 70.  Symptoms of PTSD were not reported to be so 
incapacitating so as to signify entitlement to a rating in 
excess of 50 percent under the rating criteria prior to the 
time of the examination in February 2007.  For example, at 
the time of the December 2006 examination, it was noted the 
Veteran's speech was regular, affect was full and reactive, 
thought processes were normal, insight and judgment were 
reasonable, he was properly oriented, and memory recall was 
normal.  The Veteran was given a GAF score at that time of 
65, a number not indicative of severe psychiatric impairment.  
Further, the examiner concluded the report of evaluation by 
describing the Veteran's prognosis as "good."

Unfortunately, that prognosis did not hold up.  By the time 
of the February 2007, examination, the private psychologist 
indicated that the Veteran's "functioning appeared to be 
worsening to such an extent that it is negatively impacting 
his marriage and employability."  The Veteran's wife had just 
separated from him in December 2006.  The examiner described 
moderate to severe inability impacting on the Veteran's 
ability to maintain a work pace appropriate to do a work 
load, ability to perform complex and varied tasks, ability to 
relate to others beyond giving and receiving instructions, 
ability to make generalizations, evaluations, or decisions 
without immediate supervision, and ability to accept and 
carry out responsibility for direction, control, and 
planning.  The report of this examination resulted in the RO 
assigning a 70 percent rating, but not more, for the 
Veteran's PTSD from the date of the examination.  At that 
examination, there was no showing of total social and 
industrial impairment.  The Veteran's functioning was 
worsening, but he showed no evidence of disordered thinking, 
he was properly reactive, and ability for abstract thinking 
and insight were described as relatively intact.  He was 
clearly exhibiting significant impairment attributable to his 
service-connected PTSD, and it was reflected by the 
assignment of a 70 percent rating.  However, the report of 
the psychologist examination and the other medical evidence 
of record since the initial grant of service connection, do 
not indicate the presence of a symptom picture associated 
with the 100 percent schedular rating.  This includes gross 
impairment of thought processes and communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform functions of daily living, 
disorientation of time or place, and memory loss for names of 
close relatives, own occupation or own name.  An individual 
need not show the presence of each and every one of these 
symptom combinations, but other than references to suicidal 
ideation and a recently reported deterioration in maintaining 
minimal personal hygiene, the Veteran did not present with 
symptoms so as to warrant a 100 percent schedular rating at 
any time during the appeal period.  Thus, the Board concludes 
that the overall disability picture during the time frame 
from the initial grant of service connection in 2004 until 
the time of the psychological evaluation of the Veteran in 
February 2007 most nearly approximated the criteria for a 50 
percent disability rating.  From the time of the February 
2007 examination, the overall disability picture has most 
nearly approximated the criteria for a 70 percent rating, but 
not more.

The record reflects that the RO assigned a TDIU in this case 
from February 28, 2007, based on the date of receipt of the 
Veteran's claim for a TDIU.  In Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  Accordingly, in this case, the question was raised 
by the record in the February 2007 medical report.  Prior to 
that time, it was noted that the Veteran was unemployed but 
it was also noted that he was able to establish effective 
work relationships.  He had been working for many numbers at 
the time the company closed down in 2003.  In the report of 
the psychiatric examination in December 2006, it was 
specifically noted that his prognosis was good.  At the time 
of the February 2007 report, however, it was noted that there 
was severe impairment in his ability to adjust to work 
relationships and to work tasks.  Accordingly, the criteria 
for assignment of a total rating based on individual 
unemployability were met from February 19, 2007.  It should 
be noted that this technical correction may not result in any 
additional benefits to the Veteran, as benefits are payable 
on a monthly basis starting after entitlement shown.  




ORDER

Entitlement to an initial disability evaluation in excess of 
50 percent for service-connected post-traumatic stress 
disorder (PTSD), prior to February 19, 2007, and to a 
disability evaluation in excess of 70 percent for PTSD from 
February 19, 2007 is denied. 

Entitlement to the assignment of a total rating based on 
individual unemployability (TDIU) from February 19, 2007, is 
allowed, subject to the controlling laws and regulations 
governing the payment of monetary awards.   




                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


